DETAILED ACTION
	This Office action is in response to the Request for Continued Examination and amendment filed September 30, 2022 by which claims 1 and 12 were amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is noted that all remaining claims are also rejected, not because they separately contain any Section 112 rejections, but rather since they depend directly or indirectly from a rejected independent claim. 
The limitation “at least one of the support inserts is co-planar to the one or more… apertures” in lines 6-7 of claim 1 blurs the metes and bounds of the claim, since the structural relationship between the inserts and apertures is unclear. In particular, it is unclear how “at least one”, i.e., singular, support can be co-planar with “one or more”, i.e., plurality, apertures. To correct this, it is suggested that each support be set forth as being co-planar with a respective aperture. This rejection is also applicable to claim 12 (see line 6). This rejection is also applicable to the language of claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 11; 12, 13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 2,706,066 (Wells ‘066).
With respect to claim 1, Wells ‘066 discloses a display system comprising a sleeve (11) with a plurality of apertures (70 - see column 3, lines 50-51) defined therethrough, where the sleeve (11) includes four sides (see column 2,  lines 26-29); and a plurality of support inserts (42, as seen in Figure 5) arranged in a stack (see Figure 2 and column 2, lines 75-77, via 65, 66, 67) within the sleeve (11), wherein at least one of the support inserts (42) is aligned (see Figure 1) with one or more of the plurality of apertures (70) such that at least one of the support inserts (42) is co-planar (see where element 47 is adjacent 70, on the left of Figure 2) to the one or more of the plurality of apertures (70) in the sleeve (11) to provide a shelf (on 47) accessible (see bottom of Figure 2) through the one or more of the apertures (70); with respect to claim 2, wherein each support insert (42) includes a shelf section (45; i.e., it is noted that the top surface 45 of the insert 42 is considered to define a shelf section, and the claim does not set forth that any object or such is held, stored, displayed on the shelf section, and this is not considered to be the same structure as the “shelf” set forth in claim 1) and two opposed leg sections (46, 48) depending from the shelf section (45), wherein the shelf section (45) of the at least one support insert (42) is aligned (see where 45 is adjacent 70 on the left of Figure 2 - the left edge of 45 is considered to be “aligned” with the bottom of the aperture, although not “coplanar”, as the shelf , element 47 is with the aperture) with the one or more apertures (70);with respect to claim 6, wherein the sleeve (11) has a rectangular foot print area (see column 2,  lines 26-29), and wherein the stack of support inserts (42, 42, 42) has a rectangular foot print area that fits within (see Figure 2) the rectangular foot print area of the sleeve (11) wherein the support inserts (42) are in contact with (considered to be inherent, see Figure 2, such as at the location of 52, 50 on 12 on the right, such that the inserts 42 could be placed such  that a portion thereof is in contact with a portion of the sleeve) an interior surface of the sleeve (11); with respect to claim 11, further comprising product (see column 2, line 76-80) for display loaded into the support inserts (42).
With respect to claim 12, Wells ‘066 discloses the structure as advanced above, considered to define a kit comprising a sleeve blank (11) having four side blanks (see column 2, lines 26-33) configured to form a sleeve; and a plurality of support insert blanks (42 - see Figure 6) each configured to form a support insert (42) in the stack (see Figure 2) of support inserts arranged within the sleeve (11), wherein at least one of the support inserts (42) is aligned with one or more apertures (70) in the sleeve (11) such that at least one of the support inserts is co-planar (see where element 47 is adjacent 70, on the left of Figure 2) to the one or more of the plurality of apertures (70) in the sleeve (11) to provide a shelf (on 47) accessible (see bottom of Figure 2) through the one or more of the apertures (70); with respect to claim 13, wherein each support insert blank (42) includes foldably connected panels configured for forming a shelf section (45) and two opposed leg sections (46, 48) depending from the shelf section (45); and with respect to claim 17, wherein the sleeve blank (11) has a rectangular foot print area (see column 2, lines 26-29), and wherein the support insert blanks (42) are configured to form a stack (see Figure 2) of support inserts that has a rectangular foot print area that fits within the rectangular foot print area of the sleeve, wherein the support inserts are in contact, (as advanced above, with respect to claim 6), with an interior surface of the sleeve.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3; and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wells ‘066 as applied to claims 1, 2, 6, 11; 12, 13, and 17 above, and further in view of U.S. Patent No. 6,915,907 (Myers ‘907).
Wells ‘066 discloses the system and kit, as advanced above.
The claims differ from Wells ‘066 in requiring the support insert (blanks) to include a plurality of “pre-glued” fold -up members.
Myers ‘907 teaches the use of glue (see column 5, line 50), and thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have utilized adhesive, in the system of Wells ‘066, thereby increasing securement and stability when assembled.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wells ‘066 as applied to claims 1, 2, 6, 11; 12, 13, and 17 above, and further in view of U.S. Patent No. 3,877,396 (Patterson ‘396).
Wells ‘066 discloses the system and kit, as advanced above, whereby the top is closed via 18) and the bottom comprises a frame (20) with an inward folded tab (22).
The claims differ from Wells ‘066 in requiring the sleeve to have an open top and bottom, wherein the bottom includes a frame of inward folded tabs configured to support the stack of support inserts.
Patterson ‘396 teaches the use of a sleeve (see Figure 5) having an open top (see Figure 1) and a bottom having a frame of inward folded tabs (7, around the inner periphery on the bottom of Figure 5, are folded inward such that element 2, as in Figure 1, rests thereon).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have fabricated the sleeve of Wells ‘066 as having an open top and tabs on the bottom, as taught by Patterson ‘396, for increased ease in economy and manufacture, and increased stability when assembled.

Allowable Subject Matter
Claims 4; 5; 7-9; 15; 16; and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claims 4 and 15 and 5 and 16, although the prior art of record shows support inserts made from folded up members defining structural beams, e.g., U.S. Patent No. 4,231,299, there would be no motivation to fabricate the support inserts of Wells ‘066 with this shape, design, etc., since the thickness, shape, etc., of the beams would interfere with the way the shelf (45) interacts with the aperture (70).
With respect to claims 7-9 and 18-20, although the prior art of record shows a folded panel folded inwardly, e.g., U.S. Patent Nos. 5,000,376, there would be no motivation to combine such with the apertures of Wells ‘066, since the apertures are defined by a tear out portion.


 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (a) U.S. Patent No. 3,089,632 shows a sleeve with a folded panel (20) defining a shelf that is coplanar with the aperture (45) in the sleeve, but this reference fails to show stacked inserts; (b) U.S. Patent No. 2,150,743 shows a sleeve, with more than four sides, and shelves (20) that are coplanar with the apertures (16) in the sleeve, but this reference does not show stacked supports;  (c) U.S. Patent Application Publication No. 2005/0022703 shows a sleeve (20) with inserts defining shelves (70 and Figure 3) that are coplanar with the apertures in the sleeve, but this reference fails to show the inserts being stacked; and (d) U.S. Patent No. 3,860,305 shows a sleeve with a aperture and shelves (14).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




October 24, 2022